Case 3:19-cv-00293-DJH-CHL Document 1 Filed 04/18/19 Page 1 of 5 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY

TAMERA METCALF,

                    Plaintiff,                      Case No.: 3:19-CV-293-DJH

       v.                                           Removed from
                                                    Jefferson Circuit Court
PRUDENTIAL INSURANCE COMPANY OF                     Division Twelve
AMERICA DISABILITY MANAGEMENT                       Civil Action No. 19-CI-00823
SERVICES,

                    Defendant.



                           PRUDENTIAL’S NOTICE OF REMOVAL

      Defendant, The Prudential Insurance Company of America (“Prudential”) (incorrectly

named “Prudential Insurance Company of America Disability Management Services”), pursuant

to 28 U.S.C. §§ 1331, 1441, and 1446, hereby files this Notice of Removal with respect to the

above captioned case, which was filed and is currently pending in Jefferson Circuit Court,

Division Twelve, Case No. 19-CI-00823. In support of this Notice of Removal, Prudential states

the following:

                                  Timeliness And Background

       1.        On June 14, 2018, Plaintiff Tamara Metcalf (“Metcalf”) commenced a civil action

against Prudential by filing a complaint in Jefferson Circuit Court, Division Twelve. The lawsuit

is recorded on that court’s docket as Case No. 19-CI-00823. There are no other parties named in

Plaintiff’s complaint.

       2.        Prudential accepted service on March 28, 2019. Pursuant to 28 U.S.C. § 1446(a),

a true and correct copy of the summons and Plaintiff’s complaint, which constitute “all

summons, pleadings, and orders” served upon Prudential in the state court action, is attached
Case 3:19-cv-00293-DJH-CHL Document 1 Filed 04/18/19 Page 2 of 5 PageID #: 2




hereto as Exhibit A. Because Prudential has filed this Notice of Removal within thirty days of

accepting service, this Notice of Removal is timely. See 28 U.S.C. § 1446(b).

                                 Federal Question Jurisdiction

       3.      In her Complaint, Plaintiff alleges a claim under §502(e) of the Employment

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132(e), seeking long-term

disability (“LTD”) benefits allegedly due to her under an insurance plan offered by her former

employer, Automatic Data Processing Inc. (the “plan”). (See Ex. A, Compl. ¶¶ 3-6, 20-22.)

       4.      ERISA provides an exclusive federal cause of action for participants or

beneficiaries in an ERISA plan who bring actions related to the recovery of benefits under

employee benefit plans. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 62-63 (1987); Rush

Prudential HMO Inc. v. Moran, 536 U.S. 355 (2002).

       5.      Accordingly, Plaintiff’s Complaint, on its face, alleges a claim for benefits

brought pursuant to ERISA, and thus alleges a claim under the laws of the United States within

the meaning of 28 U.S.C. § 1331. For this reason, this action is removable to this Court pursuant

to 28 U.S.C. § 1441(a).

       6.      Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

       7.      The Court thus has original jurisdiction over these claims pursuant to 28 U.S.C. §

1331, and removal is proper under 28 U.S.C. § 1441.




                                                 2
Case 3:19-cv-00293-DJH-CHL Document 1 Filed 04/18/19 Page 3 of 5 PageID #: 3




                                             Venue and Notice

        8.      Removal is appropriate “to the district court of the United States for the district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a). Pursuant

to 28 U.S.C. § 97(b), this Court embraces Jefferson County, the location of Jefferson Circuit

Court, Division Seven, the place where the removed action had been pending. 28 U.S.C.

§ 1441(a). Accordingly, this Court is the appropriate venue for removal of this action. 28 U.S.C.

§ 1441(a).

        9.      Prompt written notice of this Notice of Removal will be sent to Plaintiff through

her counsel, and to the Clerk of Court for Jefferson Circuit Court, Division Seven, as required by

28 U.S.C. § 1446(d). A copy of this notice is attached hereto as Exhibit B.

        10.     Should Plaintiff seek to remand this case to state court, Prudential respectfully

asks that it be permitted to brief and argue the issue of this removal prior to any order remanding

this case. In the event the Court decides that remand is proper, Prudential asks that the Court

retain jurisdiction and allow Prudential to file a motion asking this Court to certify any remand

order for interlocutory review by the Sixth Circuit Court of Appeals, pursuant to 28 U.S.C.

§ 1292(b).

        WHEREFORE, Defendant, the Prudential Insurance Company of America, submits that

this action properly is removable based on federal question jurisdiction and respectfully requests

that the above-described action pending against it be removed to the United States District Court

for the Western District of Kentucky. Prudential also requests all other relief, at law or in equity,

to which it is justly entitled. .




                                                  3
Case 3:19-cv-00293-DJH-CHL Document 1 Filed 04/18/19 Page 4 of 5 PageID #: 4




DATED: April 18, 2019                    Respectfully submitted,

                                         THE PRUDENTIAL INSURANCE
                                         COMPANY OF AMERICA



                                         By: /s/ Phillip L. Monhollen
                                             One of Its Attorneys
Phillip L. Monhollen
phillip.monhollen@qpwblaw.com
QUINTAIROS, PRIETO, WOOD
& BOYER, P.A.
9300 Shelbyville Road
Suite 400
Louisville, KY 40222
Telephone: (502) 423-6390
Facsimile: (502) 423-6391
E-mail: ppainter@qpwblaw.com




                                     4
Case 3:19-cv-00293-DJH-CHL Document 1 Filed 04/18/19 Page 5 of 5 PageID #: 5




                                CERTIFICATE OF SERVICE


       I hereby certify that I have caused a true and correct copy of the foregoing NOTICE OF

REMOVAL to be served upon the following, using the Court’s ECF filing system on this 18TH

day of April 2019, and via First-Class U.S. mail upon the following:

                                     Robert A. Florio
                                     1500 Story Ave
                                     Louisville, KY 40206
                                     Co-Counsel for Plaintiff
                                     Telephone: 502-587-0228
                                     Facsimile: (502) 587-1433

                                            By: /s/ Phillip L. Monhollen
                                               Attorney for Prudential
